92 F.3d 1189
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that they are not precedent and generally should not be cited unless relevant to establishing the doctrines of res judicata, collateral estoppel, the law of the case, or if the opinion has persuasive value on a material issue and no published opinion would serve as well.Clarence COLLINS, Appellant,v.Larry NORRIS, Commissioner of Corrections, Appellee.
No. 95-2985.
United States Court of Appeals, Eighth Circuit.
Submitted July 5, 1996.Filed July 17, 1996.

Before FAGG, BOWMAN, and HANSEN, Circuit Judges.
PER CURIAM.


1
Clarence Collins, an Arkansas prisoner, was convicted of burglary and sentenced as an habitual offender to forty years imprisonment.  The Arkansas Supreme Court affirmed his conviction and sentence.   Collins v. State, 826 S.W.2d 231, 232 (Ark.1992).  After pursuing state post-conviction remedies, Collins filed this 28 U.S.C. § 2254 petition for habeas corpus relief.  The district court1 denied the petition without an evidentiary hearing, and Collins appeals.


2
After careful review of the record before us and the parties' briefs (including Collins's pro se supplemental brief), we conclude the district court correctly denied Collins's petition.  Accordingly, we affirm.  See 8th Cir.  R. 47B. We also deny Collins's motion for appointment of new counsel, as Collins was able to assert in his pro se supplemental brief the arguments he complained his counsel omitted.



1
 The Honorable Jerry W. Cavaneau, United States Magistrate Judge for the Eastern District of Arkansas, to whom the case was referred for final disposition by consent of the parties pursuant to 28 U.S.C. § 636(c)